Exhibit 10.1

Execution Copy

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Marc L. Reisch

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is dated
as of May 17, 2010 by and between Visant Holding Corp. (“VHC”), Jostens, Inc.
(“Jostens”) and Marc Reisch, and further amends and restates the Amended and
Restated Employment Agreement entered into as of December 19, 2008 by and
between VHC and Marc Reisch (the “Executive”) (which prior agreement amended and
restated an employment agreement originally entered into by and between VHC and
Executive on October 4, 2004 (the “Original Effective Date”)).

WHEREAS, VHC has been employing Executive and VHC desires to continue to employ
Executive, and Executive continues to be employed by VHC, on the terms and
conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall continue to be employed by VHC, and any of its subsidiaries that
the Board of Directors of VHC (the “Board”) shall designate (collectively, the
“Company”) on the terms and subject to the conditions set forth in this
Agreement. The term of Executive’s employment hereunder shall automatically be
renewed on the terms and conditions hereunder, for additional one year periods,
on December 31 of each calendar year occurring after the date hereof (the
current term of his Agreement and any annual extensions of the term of this
Agreement, subject to the provisions of Section 8 hereof, together, the
“Employment Term”), unless either party gives written notice of non-renewal at
least sixty (60) days prior to such anniversary. Any such written notice by VHC
of non-renewal shall be deemed to constitute a termination by VHC Without Cause
under Section 8(c) of this Agreement.

2. Position.

a. During the Employment Term, Executive shall serve as the Chief Executive
Officer of VHC and its subsidiaries. In such position, Executive shall have such
duties and authority as determined by the Board and commensurate with the
position of chief executive officer of a company of similar size and nature to
that of VHC. During the Employment Term, the Executive shall report solely to
the Board and shall serve as the Chairman of the Board; provided, however, that
upon the completion of a Public Offering (as such term is defined in that
certain Management Stockholder’s Agreement entered into by and between VHC and
Executive as of the Original Effective Date (the “Management Stockholders
Agreement”)), VHC may appoint another individual as the non-executive Chairman
of the Board.

b. During the Employment Term, Executive will devote Executive’s full business
time and reasonable best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise



--------------------------------------------------------------------------------

which would conflict or interfere in any material respect with the rendition of
such services either directly or indirectly, without the prior written consent
of the Board; provided that nothing herein shall preclude Executive, subject to
the prior approval of the Board, from accepting appointment to or continuing to
serve on any board of directors or trustees of any business corporation or any
charitable organization; provided in each case in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 9 and provided, further, that in any
event Executive shall be permitted to continue to serve on the boards of
directors of the business corporations set forth on Schedule I attached hereto.

3. Base Salary. During the Employment Term, VHC shall pay Executive a base
salary at the annual rate of $950,000, payable in substantially equal periodic
payments in accordance with VHC’s practices for other executive employees, as
such practices may be determined from time to time. Executive shall be entitled
to such increases in Executive’s base salary, if any, as may be determined from
time to time in the sole discretion of the Board, which shall at least annually
review Executive’s rate of base salary to determine if any such increase shall
be made. Executive’s annual base salary, as in effect from time to time
hereunder, is hereinafter referred to as the “Base Salary.”

4. Annual Bonus. During the Employment Term, Executive shall be eligible to earn
an annual bonus award in respect of each fiscal year of VHC (an “Annual Bonus”),
in a target amount equal to $1,050,000 (the “Target Bonus”) (with a maximum
opportunity equal to 150% (increasing in a linear progression for performance
above 100% and up to 150%) of the Target Bonus, based upon achievement of
certain “stretch” targets to be established by the Board annually in
consultation with the Executive), payable upon VHC’s achievement of certain
performance targets (of which no less than 67% shall be weighted based on EBITDA
(as such term is defined in the Equity Documents) targets for each fiscal year
of VHC (each, a “Fiscal Year”), with the balance of such targets to be based on
other metrics (which may include EBITDA-Cap Ex targets) established by the Board
after consultation with Executive, pursuant to the terms of an incentive
compensation plan established by the Board (the “Incentive Plan”). All Annual
Bonuses shall be payable under the Incentive Plan at such time(s) as annual
bonuses are otherwise payable thereunder and, in any event, within 2 1/2 months
following the end of the fiscal year in respect of which such bonus is earned.
Notwithstanding the foregoing, in recognition by Executive of the long-term
incentive compensation award granted to Executive under award letter agreement
dated March 31, 2010 by VHC (the “LTIP Letter”), which award provides for the
payment to Executive of amounts in respect of his continued employment and the
achievement by VHC of certain performance targets (which payments may be
accelerated on the occurrence of certain terminations of employment), Executive
hereby acknowledges that Executive shall not be eligible to earn an Annual Bonus
pursuant to any annual Incentive Plan in respect of Fiscal Year 2010 or any
prorated portion of any such Annual Bonus amount in respect of Fiscal Year 2010
upon any termination of employment pursuant to any provision of Section 8 of
this Agreement.

5. Signing Bonus. VHC has previously paid to the Executive a cash signing bonus
of $600,000, which bonus Executive (net after the payment or provision for
applicable taxes and other amounts required by law to be withheld) reinvested in
Class A Common Stock as part of the Executive’s Equity Participation as set
forth in Section 7 below.

 

2



--------------------------------------------------------------------------------

6. Employee Benefits; Business Expenses.

a. Employee Benefits. During the Employment Term, Executive and his dependents
shall be entitled to participate in VHC’s and its subsidiaries’, as applicable,
welfare benefit plans, fringe benefit plans and qualified and nonqualified
retirement plans, as in effect from time to time as determined by the Board,
including that certain Marc Reisch 2010 Supplemental Executive Retirement Plan
and the rabbi trust funded thereunder (all such plans, the “Company Plans”, and
all benefits due thereunder, collectively, the “Employee Benefits”), on the same
basis as those benefits are made available to the other senior executives of
VHC, at the level made available to the chief executive officer position of VHC
in accordance with the Company’s policies as in effect from time to time (except
that the Marc Reisch 2010 Supplemental Executive Retirement Plan shall continue
in effect solely in accordance with its terms).

b. Perquisites. During the Employment Term, Executive shall be entitled to
receive such perquisites as are made available to the chief executive officer
position of VHC in accordance with the Company’s policies in effect as of the
date hereof. Executive shall be entitled to not less than four weeks of paid
vacation per annum, which shall be subject to the Company’s vacation policy
applicable to the other senior executives of VHC, at the level made available to
the chief executive officer position of VHC in accordance with the Company’s
policies as in effect from time to time.

c. Life Insurance. At all times that Executive is employed by VHC or any
subsidiary thereof (or any successor thereof, as applicable), VHC or such
subsidiary (or such successor, as applicable) shall pay all premiums on a life
insurance policy having a death benefit equal to $10 million that will be
payable to such beneficiaries as may be designated by Executive, which life
insurance policy shall, to the extent attainable by VHC using its commercially
reasonable efforts, contain a provision allowing for Executive, upon any
termination of his employment, to assume such policy at the same premium costs
paid by VHC prior to such termination (subject to such increases as may be made
in the ordinary course by the insurance company providing the policy), such that
the Executive may continue to receive coverage under such life insurance policy
thereafter at his own expense (such policy, the “Life Insurance Policy”).

d. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with the Company’s policies
applicable to senior executive officers of the Company.

7. Equity Participation.

a. Executive (i) invested $3,500,000 in cash to purchase shares of Class A
Common Stock and (ii) was granted an option to purchase 3.5 shares of Class A
Common Stock for every one share of the first $3,500,000 of Class A Common stock
the Executive initially purchases, pursuant to the terms of the Equity Documents
(as such term is defined in Section 7(c) below). In each case described in
clauses (i) and (ii) above, the per share purchase price was equal to,
effectively (after taking into account any recapitalization or other corporate

 

3



--------------------------------------------------------------------------------

restructuring that results in or effects the per share price), the same price
per share paid by Fusion Acquisition LLC (the “KKR Investor”) for its shares of
Class A Common Stock purchased as of the Original Effective Date.

b. In addition to the foregoing and pursuant to the Equity Documents, upon the
Original Effective Date, Executive received a one-time grant of Class A Common
Stock having an aggregate value, as of the Original Effective Date, equal to
$1,000,000 (the “Grant Shares”), which Class A Common Stock is 100% vested and
nonforfeitable by the Executive, but subject to the restrictions set forth in
the Equity Documents. Executive paid VHC the par value in respect of the Grant
Shares.

c. Executive’s equity participation in VHC has been documented pursuant to the
2004 Stock Purchase and Option Plan for Key Employees of VHC and its
Subsidiaries (the “Stock Option Plan”) and in a Management Stockholders’
Agreement, Stock Option Agreement, Restricted Stock Award Agreement and Sale
Participation Agreement, each as executed by the Executive, the Company, and its
shareholders, as applicable in such forms as are attached hereto (such
documents, collectively, the “Equity Documents”). The Company and Executive each
acknowledges that the terms and conditions of the aforementioned documents
govern Executive’s acquisition, holding, sale or other disposition of
Executive’s equity in the Company, and all of Executive’s and the Company’s
rights with respect thereto.

8. Termination. Executive’s employment hereunder may be terminated by either
party at any time and for any reason; provided that Executive will be required
to give VHC at least 60 days advance written notice of any resignation of
Executive’s employment without Good Reason (other than due to Executive’s death
or Disability). In the event that VHC terminates Executive’s employment in
accordance with the foregoing sentence VHC may, in its sole discretion, prohibit
Executive from entering the premises of VHC for all or any portion of the period
after giving him notice of such termination. Notwithstanding any other provision
of this Agreement, the provisions of this Section 8 shall exclusively govern
Executive’s rights upon termination of employment with the Company; provided,
however, that nothing contained in this Section 8 shall diminish Executive’s
rights with respect to the Equity Documents, which shall continue to govern
Executive’s equity holdings following any termination in accordance therewith.

a. By VHC For Cause or By Executive Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by VHC for Cause (as defined below) and shall terminate automatically upon
Executive’s resignation without Good Reason (other than due to Executive’s death
or Disability); provided that Executive will be required to give VHC at least 60
days advance written notice of such resignation.

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s willful
and continued failure to perform his material duties with respect to VHC or its
subsidiaries as provided hereunder which continues beyond 10 days after a
written demand for substantial performance is delivered to Executive by the
Company; (B) the willful or intentional engaging by Executive in conduct that
causes material and demonstrable injury, monetarily or

 

4



--------------------------------------------------------------------------------

otherwise, to VHC or the Investors (as defined in the Management Stockholders’
Agreement) or their respective Affiliates (as defined in the Stock Option Plan)
; (C) the commission of a crime constituting (x) a felony under the laws of the
United States or any state thereof or (y) a misdemeanor involving moral
turpitude; or (D) a material breach of this Agreement or any of the Equity
Documents by Executive, including, without limitation, engaging in any action in
breach of the restrictive covenants set forth in Section 9 and 10 of this
Agreement, which continues beyond 10 days after a written demand to cure such
breach is delivered to Executive by VHC (to the extent that, in the Board’s
reasonable judgment, such breach can be cured); provided that any termination
under clauses (A) through (D) above for Cause shall require the affirmative vote
of two-thirds of the members of the Board (or such higher percentage or
procedures required under the Stockholders Agreement, dated the Original
Effective Date, among VHC and the Investors (the “Stockholders Agreement”)).

(iii) If Executive’s employment is terminated by VHC for Cause or if Executive
resigns without Good Reason (as defined in Section 8(c)), Executive shall be
entitled to receive from the Company:

(A) a lump sum payment of the Base Salary that is earned by Executive but unpaid
as of the Date of Termination (as such term is defined in Section 8(d) below),
paid within ten (10) business days after the Date of Termination;

(B) a lump sum payment of any Annual Bonus that is earned by Executive but
unpaid as of the Date of Termination for any previously completed Fiscal Year,
paid within ten (10) business days after the Date of Termination;

(C) a lump sum payment equal to all vacation pay that is accrued in respect of
Executive’s unused vacation days as of the Date of Termination, paid within ten
(10) business days after the Date of Termination;

(D) reimbursement for any unreimbursed business expenses incurred by Executive
in accordance with Company policy referenced in Section 6(d) above prior to the
Date of Termination (with such reimbursements to be paid promptly after
Executive provides VHC with the necessary documentation of such expenses to the
extent required by such policy);

(E) if applicable, the transfer of the Life Insurance Policy pursuant to
Section 6(c) above; and

(F) such Employee Benefits, if any, as to which Executive may be entitled under
the applicable Company Plans upon termination of employment hereunder, (the
payments and benefits described clauses (A) through (F) hereof being referred
to, collectively, as the “Accrued Rights).

Following such termination of Executive’s employment by VHC for Cause or
resignation by Executive, except as set forth in this Section 8(a)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

 

5



--------------------------------------------------------------------------------

b. Disability or Death.

(i) Executive’s employment hereunder shall terminate upon Executive’s death and
may be terminated by VHC if Executive becomes physically or mentally
incapacitated and is therefore unable for a period of six (6) consecutive months
or for an aggregate of nine (9) months in any eighteen (18) consecutive month
period to perform Executive’s duties (such incapacity is hereinafter referred to
as “Disability”). Any question as to the existence of the Disability of
Executive as to which Executive and VHC cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and VHC cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability hereunder shall be made in a writing that is promptly provided to
VHC and Executive shall be final and conclusive for all purposes of the
Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive from the Company:

(A) the Accrued Rights; and

(B) a lump sum payment of the pro rata portion (based upon the number of days in
the applicable Fiscal Year during which Executive was employed with VHC through
the Date of Termination, relative to the number of days in the applicable Fiscal
Year) of the Annual Bonus, if any, that Executive would have been entitled to
receive pursuant to the Incentive Plan in respect of the Fiscal Year in which
the Date of Termination occurs, paid within fifteen (15) days after the Date of
Termination.

Following Executive’s termination of employment due to Executive’s death or
Disability, except as set forth in this Section 8(b)(ii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

c. By VHC Without Cause or by Executive for Good Reason.

(i) Executive’s employment hereunder may be terminated (A) by VHC without Cause
(which shall not include Executive’s termination of employment due to his death
or Disability) or (B) by Executive for Good Reason (as defined below).

(ii) For purposes of this Agreement, “Good Reason” shall mean (A) a reduction in
Executive’s rate of Base Salary or annual incentive compensation opportunity
(other than (x) as provided in Section 4 above with respect to Fiscal Year 2010
or (y) a general reduction in base salary or annual incentive compensation
opportunities that affects all members of senior management of VHC equally,
which general reduction shall only be implemented by the Board after
consultation with Executive); (B) a material reduction in Executive’s duties and
responsibilities as set forth in Section 2 above, an adverse change in
Executive’s titles as set forth in Section 2 above or the assignment to
Executive of duties or responsibilities materially inconsistent with such
titles; provided, however, in no event shall any of the foregoing be deemed to
occur by virtue of the removal of Executive from the position of Chairman of the
Board following the completion of a Public Offering; or (C) a transfer of the
Executive’s primary

 

6



--------------------------------------------------------------------------------

workplace by more than twenty miles outside of Armonk, New York; provided,
however, that, “Good Reason” shall not be deemed to exist unless Executive
provides VHC with written notice setting forth the event or circumstance giving
rise to “Good Reason” and VHC fails to cure such event or circumstance within 30
days following the date of such notice.

(iii) If Executive’s employment is terminated by VHC without Cause (including by
virtue of the Company’s failure to renew the Employment Term at any time, but
excluding by reason of Executive’s death or Disability) or by Executive for Good
Reason, Executive shall be entitled to receive from the Company:

(A) the Accrued Rights;

(B) subject to Executive’s continued compliance with the provisions of Sections
9 and 10, (1) a lump sum payment equal to the pro-rated portion (based upon the
number of days in the applicable Fiscal Year during which Executive was employed
with VHC through the Date of Termination, relative to the number of days in the
applicable Fiscal Year) of the Annual Bonus that Executive would otherwise have
been entitled to receive if he had remained employed through the end of the
Fiscal Year in which the Date of Termination occurs, paid at such time as such
Annual Bonus would otherwise have been paid and (2) $4,200,000.00, payable in
equal monthly installments over the twenty-four (24) month period commencing on
the Date of Termination (the “Severance Period”); and

(C) (1) continuation of welfare benefits (pursuant to the same benefit plans as
in effect for active employees of the Company) until the earlier to occur of the
end of the Severance Period and the date on which Executive commences to be
eligible for coverage under comparable welfare benefit plans from any subsequent
employer, or (2) cash in an amount that allows Executive to purchase equivalent
welfare benefit plan coverage for the Severance Period.

Following Executive’s termination of employment by VHC without Cause (including
by virtue of the Company’s failure to renew the Employment Term at any time, but
excluding by reason of Executive’s death or Disability) or by Executive for Good
Reason, except as set forth in this Section 8(c)(iii), Executive shall have no
further rights to any compensation or any other benefits under this Agreement or
under any other severance or termination benefit plan maintained by VHC or its
Affiliates.

d. Notice of Termination. Any purported termination of employment by VHC or by
Executive (other than due to Executive’s death) shall be communicated by written
Notice of Termination to the other party hereto in accordance with
Section 14(g)) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated. For purposes of this Agreement, the “Date of
Termination” shall mean the date the Notice of Termination is given to the
respective party; provided, however, that (i) with respect to a termination for
Cause by the Company, the Date of Termination shall not occur prior to the
expiration of any applicable Cure Period and (ii) upon a nonrenewal of the
Employment Term by either party, the date the Employment Term expires, and not
the date of the notice itself, shall constitute the applicable Date of
Termination.

 

7



--------------------------------------------------------------------------------

e. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
board of directors (and any committees thereof) of any of the Company’s
Affiliates.

f. Termination of Agreement Upon a Change in Control. Notwithstanding anything
else set forth in this Agreement to the contrary, except as otherwise provided
in this Section 8(f) below, this Agreement, and all obligations of the Company
and Executive, respectively, contained herein, shall terminate at 5:00 p.m.
(Eastern time) on the date on which the consummation of any transaction that
constitutes a Change in Control (as defined under the Equity Documents) occurs
(the “Agreement Termination Date”).

(i) Effective as of the Agreement Termination Date, the Company shall pay to
Executive a lump sum payment equal to $4,200,000.00.

(ii) At any time on or after the Agreement Termination Date that Executive’s
employment with the Company terminates, for any reason, as of the date of such
termination of employment: (A) Executive shall be entitled to receive from the
Company all Accrued Rights and (B) so long as such date of termination occurs
after Fiscal Year 2010 and such termination is not by the Company for Cause, the
Company shall pay to Executive a lump sum payment equal to the pro-rated portion
(based upon the number of days in the applicable fiscal year of the Company
during which Executive was employed with the Company through the date that
Executive’s employment with the Company terminates, relative to the number of
days in such applicable fiscal year) of the target annual cash bonus that
Executive may have been eligible to receive in respect of such fiscal year.

(iii) This Section 8(f), along with Section 6(c) and Sections 13, 14, 15 and 16,
shall survive any termination of this Agreement under this Section 8(f).

9. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:

(i) During the Employment Term and, for a period of two years following the date
Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in engaging
in a Competitive Business (as such term is defined below) any customer or
prospective customer:

(A) with whom Executive had personal contact or dealings on behalf of the
Company during the one-year period preceding Executive’s termination of
employment; or

 

8



--------------------------------------------------------------------------------

(B) with whom employees directly reporting to Executive have had personal
contact or dealings on behalf of the Company of which Executive is aware during
the one year immediately preceding Executive’s termination of employment.

(ii) During the Restricted Period, Executive will not directly or indirectly:

(A) act as a proprietor, investor, director, officer, employee, substantial
stockholder, consultant, or partner in any business that directly or indirectly
competes with the business of the Company in (1) school photography services or
school-related clothing, affinity products and services, including yearbooks,
(2) memory books, (3) printing services to companies engaged in direct marketing
or book or book component manufacturing, (4) fragrance, cosmetics and
toiletries-related sampling or (5) single use packaging for fragrances,
cosmetics and toiletries, in North America in the case of clauses (1) through
(3) and in North America, Latin America and Europe in the case of clauses
(4) and (5) (any of the foregoing activities described in this clause A, a
“Competitive Business”);

(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business, provided that the foregoing shall not prevent Executive
from being employed by such a competing entity so long as (1) neither Executive
nor his employer competes with the Company or the Investors and (2) Executive
does not help or have authority over any of the related entities that are
Competitive Businesses;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D) knowingly interfere with, or knowingly attempt to interfere with, business
relationships (whether formed before, on or after the Original Effective Date)
between the Company or any of its Affiliates and customers, clients, suppliers,
partners, members or investors of the Company or its Affiliates.

(E) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (x) is
not a controlling person of, or a member of a group which controls, such person
and (y) does not, directly or indirectly, own 2% or more of any class of
securities of such Person.

(iii) During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A) solicit or encourage any employee of the Company or its Affiliates to leave
the employment of the Company or its Affiliates; or

 

9



--------------------------------------------------------------------------------

(B) hire any such employee in the active employ of the Company or its
Affiliates.

(iv) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its Affiliates any
consultant then under contract with the Company or its Affiliates.

(v) This Section 9 shall not apply with respect to the KKR Investor or the DLJMB
Funds (as defined in the Management Stockholders’ Agreement) or any of their
respective Affiliates that is not engaged, directly or indirectly, in a
Competitive Business.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 9 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

10. Confidentiality.

a. Executive will not at any time (whether during or after Executive’s
employment with the Company), except when required to perform his or her duties
to VHC or one of its Affiliates, (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
or its Affiliates (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information —including without limitation rates, trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals — concerning the past, current or future business,
activities and operations of the Company, its subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

b. “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law or judicial process to be disclosed; provided that Executive shall give
prompt written notice to VHC of such requirement and cooperate with any attempts
by the Company to obtain a protective order or similar treatment.

 

10



--------------------------------------------------------------------------------

c. Except as required by law or judicial process, Executive will not disclose to
anyone, other than Executive’s immediate family, legal and/or financial
advisors, the existence or contents of this Agreement; provided that Executive
may disclose to any prospective future employer the provisions of Sections 9 and
10 of this Agreement.

d. Upon termination of Executive’s employment with VHC for any reason, Executive
shall (x) cease and not thereafter commence use of any Confidential Information
or intellectual property (including without limitation, any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name or other
source indicator) owned by the Company, its subsidiaries or Affiliates;
(y) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in Executive’s
possession or control (including any of the foregoing stored or located in
Executive’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information or otherwise relate to any
material aspects of the business of the Company, its Affiliates or subsidiaries
(and which the retention or use thereof would reasonably be expected to result
in a demonstrable injury to the Company), except that Executive may retain only
those portions of any personal notes, notebooks and diaries that do not contain
any Confidential Information; and (z) notify and fully cooperate with the
Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.

e. Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. During the Employment Term, Executive shall comply with
all relevant written policies and guidelines of the Company which have been made
available or disclosed to him, including regarding the protection of
Confidential Information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version; provided, however, that Executive shall not be
bound by any such amendments unless and until Executive receives in writing
notice of such amendments and copies thereof are made available or disclosed to
him.

11. Equity Purchase Rights. Executive shall have the right to purchase his Pro
Rata Portion (as defined in the Stockholders Agreement) of Equity Purchase
Shares (as defined in the Stockholders’ Agreement) under Sections 4.1(a) and
(b) of the Stockholders’ Agreement. Any Equity Purchase Shares purchased by
Executive shall be governed by the terms and conditions of the Equity Documents.

12. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 or Section 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in

 

11



--------------------------------------------------------------------------------

the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to cease making
any payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

13. Arbitration. Except as provided in Section 12, any other dispute arising out
of or asserting breach of this Agreement, or any statutory or common law claim
by Executive relating to his employment under this Agreement or the termination
thereof (including any tort or discrimination claim), shall be exclusively
resolved by binding statutory arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association. Such
arbitration process shall take place in New York, New York. A court of competent
jurisdiction may enter judgment upon the arbitrator’s award. Each party shall
pay the costs and expenses of arbitration (including fees and disbursements of
counsel) incurred by such party in connection with any dispute arising out of or
asserting breach of this Agreement.

14. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Joint and Several Liability; Assignment.

(i) Subject to the provisions of Section 14(e)(ii), each of VHC and Jostens
shall be jointly and severally liable for any obligations of VHC or the Company
to Executive under this Agreement.

(ii) This Agreement, and all of Executive’s rights and duties hereunder, shall
not be assignable or delegable by Executive; provided, however, that if
Executive shall die, all amounts then payable to Executive hereunder shall be
paid in accordance with the terms of this

 

12



--------------------------------------------------------------------------------

Agreement to Executive’s devisee, legatee or other designee or, if there be no
such devisee, legatee or designee, to Executive’s estate. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement shall be
assigned to any successor in interest to substantially all of the business
operations of VHC, and to any successor in interest to substantially all of the
business operations of Jostens. Upon either such assignment, the rights and
obligations of VHC, Jostens and the Company hereunder shall become the rights
and obligations of the applicable successor person or entity. Further, VHC and
Jostens will require any successor (whether, direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of VHC or Jostens, as applicable, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that VHC,
Jostens and the Company would be required to perform it if no such succession
had taken place. On and after any such succession, as used in this Agreement,
the terms “VHC”, “Jostens” and “the Company” shall mean, respectively, VHC,
Jostens, the Company, and any successor to the business and/or assets of VHC or
Jostens, as applicable, which is required by this Section 14(e)(ii) to assume
and agree to perform this Agreement or which otherwise assumes and agrees to
perform this Agreement; provided, however, in the event that any successor, as
described above, agrees to assume this Agreement in accordance with the
preceding sentence, as of the date such successor so assumes this Agreement, VHC
shall cease to be liable for any of the obligations contained in this Agreement.

f. Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
set-off, counterclaim or recoupment. Executive shall not be required to mitigate
the amount of any payment provided for pursuant to this Agreement by seeking
other employment or otherwise and the amount of any payment provided for
pursuant to this Agreement shall not be reduced by any compensation earned as a
result of Executive’s other employment or otherwise.

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

Visant Holding Corp.

357 Main Street

Armonk, New York 10504

Attention: General Counsel

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

 

13



--------------------------------------------------------------------------------

New York, New York 10017

Attention: Andrea K. Wahlquist, Esq.

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

h. Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its Affiliates regarding the terms and conditions of Executive’s
employment with VHC and/or its Affiliates; provided, however, that the Equity
Documents shall govern the terms and conditions of Executive’s equity holdings
in VHC, the LTIP Letter shall govern the terms and conditions of Executive’s
award thereunder, and the Company Plans shall govern the terms and conditions of
any other Employee Benefits to which Executive may be entitled.

i. Cooperation. Following any termination of Executive’s employment with the
Company, Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to Executive and in respect of such periods of time as
shall not unreasonably interfere with Executive’s ability to perform his duties
with any subsequent employer; provided, however, that the Company shall pay any
reasonable travel, lodging and related expenses that Executive may incur in
connection with providing all such cooperation, to the extent approved by the
Company prior to incurring such expenses.

j. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

k. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

15. Excise Taxes.

a. In the event it shall be determined that any payment, benefit or distribution
(or combination thereof) by the Company, any of its Affiliates, one or more
trusts established by VHC or any of its Affiliates for the benefit of its
employees, or any other person or entity, to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement, including without limitation any Company
Plan, the Stock Option Plan and any stock option and/or restricted stock or
restricted stock unit or other incentive compensation arrangement, or the lapse
or termination of any restriction on the vesting or exercisability of any of the
foregoing) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) by
reason of being “contingent on a change in ownership or control” of

 

14



--------------------------------------------------------------------------------

the Company, within Section 280G of the Code (or any successor provision
thereto) or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
hereinafter collectively referred to as the “Excise Tax”), then Executive shall
be entitled to receive from VHC an additional payment or payments (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.

b. Subject to the provisions of Section 15(a) hereof, all determinations
required to be made under this Section 15, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the Company,
and reasonably satisfactory to Executive (the “Accounting Firm”), which shall
provide detailed supporting calculations both to VHC and Executive within
fifteen (15) business days of Termination Date, or such earlier time as is
requested by the Company; provided that for purposes of determining the amount
of any Gross-Up Payment, Executive shall be deemed to pay federal income tax at
the highest marginal rates applicable to individuals in the calendar year in
which any such Gross-Up Payment is to be made and deemed to pay state and local
income taxes at the highest effective rates applicable to individuals in the
state or locality of Executive's residence or place of employment in the
calendar year in which any such Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account limitations applicable to
individuals subject to federal income tax at the highest marginal rates. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 15, shall be paid
by VHC to Executive (or to the appropriate taxing authority on Executive's
behalf) when due immediately prior to the date Executive is required to make
payment of any Excise Tax or other taxes. If the Accounting Firm determines that
no Excise Tax is payable by Executive, it shall so indicate to Executive in
writing, with an opinion that Executive has substantial authority not to report
any Excise Tax on his/her federal state, local income or other tax return. Any
determination by the Accounting Firm shall be binding upon VHC and the Executive
absent a contrary determination by the Internal Revenue Service or a court of
competent jurisdiction; provided, however, that no such determination shall
eliminate or reduce the Company’s obligation to provide any Gross-Up Payment
that shall be due as a result of such contrary determination. As a result of the
uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) and the possibility of similar uncertainty regarding state or
local tax law at the time of any determination by the Accounting Firm hereunder,
it is possible that the amount of the Gross-Up Payment determined by the
Accounting Firm to be due to (or on behalf of) Executive was lower than the
amount actually due (the “Underpayment”). In the event that VHC exhausts its
remedies pursuant to Section 15(c) below, and Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred as promptly as possible and notify
VHC and Executive of such calculations, and any such Underpayment (including the
Gross-Up Payment to Executive) shall be promptly paid by VHC to or for the
benefit of Executive within five (5) business days after receipt of such
determination and calculations.

 

15



--------------------------------------------------------------------------------

c. Executive shall notify VHC in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by VHC of any Gross-Up
Payment. Such notification shall be given as soon as practicable but no later
than ten (10) business days after Executive is informed in writing of such claim
and shall apprise VHC of the nature of such claim and the date on which such
claim is requested to be paid. The Executive shall not pay such claim prior to
the expiration of the thirty (30) day period following the date on which he
gives such notice to VHC (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If VHC notifies Executive
in writing prior to the expiration of such period that it desires to contest
such claim, Executive shall (w) give VHC any information which is in Executive's
possession reasonably requested by VHC relating to such claim, (x) take such
action in connection with contesting such claim as VHC shall reasonably request
in writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company, (y) cooperate with VHC in good faith in order to effectively
contest such claim, and (z) permit VHC to participate in any proceedings
relating to such claim; provided, however, that VHC shall bear and pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 15, VHC shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as VHC shall determine; provided, further, that if VHC
directs Executive to pay such claim and sue for a refund, VHC shall pay the
amount of such payment to Executive, and Executive shall use such amount
received to pay such claim, and VHC shall indemnify and hold Executive harmless,
on an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such payment or with
respect to any imputed income with respect to such payment (including the
applicable Gross-Up Payment); provided, further, that if Executive is required
to extend the statute of limitations to enable VHC to contest such claim,
Executive may limit this extension solely to such contested amount. The
Company's control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

d. If, after the receipt by Executive of an amount paid or advanced by VHC
pursuant to this Section 15, Executive becomes entitled to receive any refund
with respect to a Gross-Up Payment, Executive shall (subject to the Company's
complying with the requirements of Section 15(c)) promptly pay to VHC the amount
of such refund received (together with any interest paid or credited thereon
after taxes applicable thereto) (or, to the extent such payment would be deemed
prohibited by applicable law, shall be treated as a

 

16



--------------------------------------------------------------------------------

prepayment by VHC of any amounts owed to Executive). If, after the receipt by
Executive of an amount advanced by VHC pursuant to Section 15(c), a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and VHC does not notify Executive in writing of its intent
to contest such denial of refund prior to the expiration of thirty (30) days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such payment made to Executive
thereunder shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.

e. Any payments that VHC is required to pay to or on behalf of Executive
pursuant to this Section 15 shall be paid to Executive within the time periods
specified under Section 15(a)–(d) above; provided, however, that in no event
shall such payments be made later than the end of the calendar year following
the calendar year during which Executive remits the corresponding Excise Tax
payments to any taxing authority or incurs the corresponding expenses.

16. Section 409A.

In the event that it is reasonably determined by VHC that, as a result of
Section 409A, any of the payments that Executive is entitled to under the terms
of this Agreement or any nonqualified deferred compensation plan (as defined
under Section 409A) may not be made at the time contemplated by the terms hereof
or thereof, as the case may be, without causing Executive to incur additional
taxes, penalties or interest under Section 409A, VHC will make such payment on
the first day that would not result in Executive incurring any tax liability
under Section 409A, which day, if Executive is a “specified employee” within the
meaning of Section 409A, shall be the first day following the six-month period
beginning on the date of Executive’s termination of employment. For purposes of
Section 409A, each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of the Section 409A, and references herein
to Executive’s “termination of employment” shall refer to Executive’s separation
from service with VHC within the meaning of Section 409A. To the extent any
reimbursements or in-kind benefits due under this Agreement constitute “deferred
compensation” under Section 409A, any such reimbursements or in-kind benefits
shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).

[Signatures on next page.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

VISANT HOLDING CORP.:     JOSTENS, INC.: By:  

/s/ Paul B. Carousso

    By:  

/s/ Marie D. Hlavaty

Name:   Paul B. Carousso     Name:   Marie D. Hlavaty Title:   Senior Vice
President, CFO     Title:   Vice President

 

EXECUTIVE:

/s/ Marc L. Reisch

Marc L. Reisch



--------------------------------------------------------------------------------

Schedule I

Approved Boards of Directors

Yellow Pages Group (YPG Holdings Inc.), Chairman, board of directors

 

2